DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/14/2022 and 06/01/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
5.	The receipt of Drawings is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2008/0148968 A1).

	Referring to Claim 1, Takahashi teaches an image reading method (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300) comprising:
a reading step of reading an original document (This element is interpreted under 35 U.S.C. 112 (f). The scanner 1 illustrated in Fig. 1 includes an apparatus main body 2 in which a reading unit 20 (Fig. 3) reading an image of an original document P is included. Applicant Spec. Sect. [0042], Applicant’s Drawing Fig. 3, Scanner 1) (See Takahashi, Figs. 12 and 14, Image Reading Unit 18, Sect. [0048] lines 34-37, The image reading unit 18 reads images of documents 133 transported from a document receiving platform 134, or reads images of documents, which are not shown on the drawings, loaded on a contact glass 135 as a reading unit.);
a first feeding step of feeding the original document with a feed roller that feeds the original document and a separating roller, in a separation state in which the original document is separated so as to prevent a double-feeding of the original document, that nips the original document between the feeding roller and the separating roller (This element is interpreted under 35 U.S.C. 112 (f). The controller 40 includes a CPU 41, a ROM 42, and a memory 43. The CPU 41 performs various calculations according to a control program stored in the ROM 42, and controls the entire operations of the scanner 1. Also, each data item need for detecting of the double-feeding is stored in the memory 43 which is an example of a storage is a nonvolatile memory 22 capable of reading and writing. [0074] A control program 44 for controlling feeding of the original document P is stored in the ROM 42. Applicant Spec. Sect. [0073]-[0074], Applicant’s Drawing Fig. 4, Controller 40) (See Takahashi, Figs. 10-11, Sect. [0151] lines 1-8 and Sect. [0191], an automatic document feeding device ("ADF") 148 as an automatic document feeding means made up of the document receiving platform 134, the pair of document transport rollers 136, the document transport roller 137, the guide plates 138, 139, the document transport belts 140, and the document tray 141, transports documents 133 one sheet at a time onto the contact glass 135 (the reading unit)…The plate cylinder 1 rotates at low speed in the direction of the arrow. First, the sheet supply start light shield plate 121 engages with the sheet supply resist sensor 120, as shown in FIG. 10, the sheet supply resist sensor 120 turns on, and generates a sheet supply start signal. Using this signal as a trigger, the sheet supply motor 37 starts up (starts to drive and rotate). As a result of the rotation of the sheet supply motor 37 in the clockwise direction of FIG. 11, the sheet supply roller shaft 33a and the sheet supply roller 33 rotate in the clockwise direction via the operation of the mechanism shown in FIG. 11. The uppermost sheet 36 in the sheet supply tray 35 in contact with the sheet supply roller 33 is transported and separated as a single sheet by the cooperative action with the separating member 34, and transported towards the nip portion of the pair of resist rollers 31 downstream in the sheet transport direction X.);
a second feeding step of feeding the original document with the feed roller and the separating roller in a non- separation state in which the original document is not separated (This element is interpreted under 35 U.S.C. 112 (f).  A feeding roller 14, which feeds the original document P placed on the placing surface 11a of the original document placing portion 11 toward the reading unit 20, and a
separating roller 15, which nips and separates the original document P between the feeding roller 14 and the separating roller, are provided on a downstream side of the original document placing portion 11. Applicant Spec. Sect. [0051] lines 1-3, Applicant’s Drawing Fig. 4, Feeding Roller 14) (See Takahashi, Fig. 1, Sect. [0118], The separation claw 170 is provided near the downstream portion of the nip portion 16a formed by the contact of the press roller 21 against the outer peripheral surface of the plate cylinder 1. The separation claw 170 can be freely displaced between a separation position and a non-separation position by separation claw displacement means (not shown in the drawings), such as a cam and spring, or the like, that can be rotated in synchronization with the rotation of the plate cylinder 1. The separation position is a position close to the outer peripheral surface of the plate cylinder 1 where a single-side printed sheet 36c can be forcibly separated from the stenciled master 8Y on the plate cylinder 1. The non-separation position is a position separated from the separation position that avoids contact with the damper 7 that projects from the outer peripheral surface of the plate cylinder 1.);
a switching step of switching a state of the separation roller between the separation state and the non-separation state (This element is interpreted under 35 U.S.C. 112 (f). the controller 40 controls the separation switching unit 68A provided on a power transmission path from the motor 46 for the transporting roller to the separating roller 15. Hereinafter, with reference to Fig. 5, the separation switching unit 68A…The separation switching unit 68A switches between the separation state and the non-separation state. The separation switching unit 68A includes an electromagnetic plunger 74 and a gear engaging member 73A when being displaced in the right and left direction of Fig. 5 by the electromagnetic plunger 74. Applicant Spec. Sect. [0076] lines 1-5 and [0080] lines 1-6, Applicant’s Drawing Fig. 4, Separation Switching Unit 68A) (See Takahashi, Figs. 1-5 and 14, Sect. [0122]-[0123], The switching guide 46 is disposed on the sheet transport path between the nip portion 16a and the sheet discharge transport device 152, as shown in FIGS. 1 through 5. The nip portion 16a is the printed image formation portion in the printing unit 16 formed by the press roller 21 pressing against the plate cylinder 1. The switching guide 46 is a plate member having a width that is virtually the same as that of the plate cylinder 1 and the press roller 21. The base end portion (the downstream end portion in the direction of transport of sheets X) of the switching guide 46 is fixed to a shaft 46a that is supported by the side plates of the main body frame so that it can rotate through a predetermined angle. The free end portion (the upstream end portion in the direction of transport of sheets X) can freely swivel about the shaft 46a as center…The switching guide 46 can be selectively positioned in a first displacement position or a second displacement position by the action of a solenoid 47 as switching drive means shown in FIGS. 2 and 14 operating against the resistance force of a tension spring as impelling means);
a displaying step of displaying a user interface so as to allow a user to select a type of the original document (This element is interpreted under 35 U.S.C. 112 (f) 12. The apparatus main body 2 includes an operation panel 7, which realizes the user interface (UI) performing various reading settings or operations for reading, or displaying contents of reading settings or the like, on a front surface side of the apparatus of the upper portion 4. The operation panel 7 is a so-called touch panel through which both displaying and inputting in the embodiment are performed. Applicant Spec. Sect. [0047] Applicant’s Drawing Fig. 4, Operation Panel 7) (See Takahashi, Fig. 13, Operational Panel 173, Sect. [0156], In Fig. 13, The operation panel 173 issues commands and the like for specific operation of the double-sided stencil printing device 300. The operation panel 173 is disposed near the image reading unit 18 shown in FIG. 12. The operation panel 173 includes on its top surface a plate making start key 174, a printing start key 175, a trial print key 176, a continuous key 177, a clear/stop key 178, a numerical keypad 179, an enter key 180, a program key 181, a mode clear key 182, a print speed setting key 183, a print speed display device 183A made from light emitting diodes (LEDs), four direction keys 184, a sheet size setting key 185, a sheet type setting key 186, a double-sided printing key 187, a single-sided printing key 188, a display device 189 made from a seven segment LED, a display device 190 made from a liquid crystal display (LCD).);
a determining step of determining either the original document is to be fed in the separation state or the non- separation state based on the type of the original document set through the user interface (This element is interpreted under 35 U.S.C. 112 (f). The controller 40 determines whether or not the original document is fed in the separation state or the non-separation state, based on the types of the original document P which are set through the user interface (Figs. 7 to 11) for instructing a select of the types of the original document P to be read and a start of reading the original document. Applicant Spec. Sect. [00120] Applicant’s Drawing Fig. 4, Controller 40) (See Takahashi, Fig. 13, Sect. [0157], The plate making start key 174 is pressed when the plate making operation is carried out in the double-sided stencil printing device 300. When the plate making start key 174 is pressed, the plate making operation is carried out, after the plate discharge operation and document reading operation are carried out. Then, the plate installation operation is carried out, and the double-sided stencil printing device 300 enters the printing standby state. The printing start key 175 is pressed when the printing operation is carried out in the double-sided stencil printing device 300. After the double-sided stencil printing device 300 enters the printing standby state and the various printing conditions have been set, printing the set number of copies is carried out by pressing the printing start key 175. The trial print key 176 is pressed when the trial print operation is carried out in the double-sided stencil printing device 300. After the various printing conditions have been set, printing a single sheet only is carried out by pressing the trial print key 176. Here, the single-sided printing refers to operation determination of the sheet fed for a non-separation state and the double-sided printing refers to the operation determination of the sheet being fed for a separation state.).

	Referring to Claim 2, Takahashi teaches the image reading method according to claim 1 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein the displaying step displays a first icon that is corresponding to a first type of the original document (See Takahashi, Fig. 13, double-sided printing key 187, Sect. [0164] lines 1-7, The double-sided printing key 187 is pressed before pressing the plate making start key 174 when carrying out double-sided printing operations in the double-sided stencil printing device 300. When the double-sided printing key 187 is pressed the LED 187a disposed close to the double-sided printing key 187 lights up, indicating that the double-sided printing mode has been set.) and a second icon (See Takahashi, Fig. 13, single-sided printing key 188,Sect. [0164] lines 11-14, When the single-sided printing key 188 is pressed the LED 188a disposed close to the single-sided printing key 188 lights up, indicating that the single-sided printing mode has been set.) that is corresponding to a second type of the original document (See Takahashi, Fig. 13, Single-Sided Printing Key 188 and 188a, Sect. [0182], After the user confirms that the single-sided printing mode is set from the LED 188a, the plate making start key 174 is pressed. When the plate making start key 174 is pressed, the sheet size detection signal from the sheet size detection sensor 117, and the document size detection signal from the document size detection sensor 149 are sent to the control device 100. The control device 100 compares the signals received. In this case, if the sheet size and the document size are the same, the image reading operation is immediately carried out.), 
the determining step determines the original document is to be fed in the separation state based on receiving a first input (See Takahashi, Sect. [0206], the double-sided printing key 187 is pressed to set the double-sided printing mode.) of selecting the first icon and the original document is to be fed in the non-separation state based on receiving a second input (See Takahashi, Sect. [0206], the single-sided printing key 188 is pressed to set the single-sided printing mode.) of selecting the second icon (See Takahashi, Sect. [0206], the user presses the sheet type setting key 186 of the operation panel 173, and all the sheet types that are used in the double-sided stencil printing apparatus 300 are displayed in the operation panel 173. Then using the four direction keys 184, for example "groundwood paper" which is classified as a thin paper is selected as the sheet type to be used in double-sided printing, and is displayed with black and white reversed. Finally the enter key 180 is used to confirm the selection. Further, after setting the plate making and printing conditions using various keys on the operation panel 173, the double-sided printing key 187 is pressed to set the double-sided printing mode. Then, the user confirms that the double-sided printing mode has been set from the LED 187a. Next, the plate making start key 174 is pressed, and a start signal is generated and input to the control device 100, the same as for single-sided printing.).

	Referring to Claim 3, Takahashi teaches the image reading method according to claim 2 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein the displaying step displays the first icon on a menu on which the second icon is displayed (See Takahashi, Fig. 13, Double-Sided Printing Key 187 and Single-Sided Printing Key 188, Sect. [0156], The operation panel 173 is disposed near the image reading unit 18 shown in FIG. 12. The operation panel 173 includes on its top surface the double-sided printing key 187, the single-sided printing key 188, a display device 189 made from a seven segment LED, a display device 190 made from a liquid crystal display (LCD), and so on.). 

Referring to Claim 4, Takahashi teaches the image reading method according to claim 1 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein the switching step includes a gear switching step of switching a gear between a first state in which a driving force is transmitted from a motor to the separating roller (See Takahashi, Sect. [0058], The platen roller 9 is formed integrally with the platen roller shaft. The platen roller 9 is rotatably supported at the two ends of the platen roller shaft by the pair of plate making side plates. The platen roller 9 is connected to a master transport motor 10 via a rotation transmission member such as a timing belt or gear or the like. The platen roller 9 is driven to rotate in the clockwise direction by the master transport motor 10. The master transport motor 10 is for example a stepping motor. With this configuration, the master 8 is drawn out from the master roll 8a by the platen roller 9 being driven by the master transport motor 10 to rotate in the clockwise direction.) and a second state in which the driving force is not transmitted from the motor to the separating roller (See Takahashi, Sect. [0077], The press roller 21 can be freely displaced via printing pressure range variation means 28, latching means 64, and each printing pressure arm 22, as shown in FIGS. 2 to 4, between a printing position and a non-printing position. The printing position is the position in which unprinted sheets 36 or sheets 36a that have been printed on the front side are pressed against the sub-divided stenciled master 8X or the stenciled master 8Y on the plate cylinder 1, as shown in FIGS. 3 and 5. The non-printing position is the position separated from the printing position shown in FIGS. 1 and 2, and includes the initial position. As stated previously, the pair of printing pressure arms 22 rotatably support the press roller 21 as pressing means. Also, the press roller 21 is constituted so as to be capable of contacting and being separated from the plate cylinder 1. The printing pressure range variation means 28 is also referred to as the press roller contact and separation mechanism as pressing means contact and separation means.). 

	Referring to Claim 5, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 5 is rejected for the same reasons as discussed in the rejection of claim 4.

	Referring to Claim 6, Takahashi teaches the image reading method according to claim 5 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein, the gear switching step switches a state of the gear between the first state (See Takahashi, Operation 1, Sect. [0180]-[0205]) and the second state (See Takahashi, Operation 2, Sect. [0206]-[0215]) with an actuator (See Takahashi, Sect. [0179], the operation including the operating sequence of the double-sided stencil printing apparatus 300 according to the present embodiment is explained with reference to FIGS. 1 through 14. This operation is carried out under the control of the control device 100 with operation for print switching capabilities with use of the various motors, gears, solenoids and actuators).

	Referring to Claim 7, Takahashi teaches the image reading method according to claim 1 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein, the first feeding step continuously feeds a plurality of original documents set on an original document place on which the original document is placed (See Takahashi, Fig. 12, Sect. [0150] lines 1-10, As shown in FIG. 12, the image reading unit 18 includes the document receiving platform 134, the contact glass 135, a pair of document transport rollers 136, a document transport roller 137, guide plates 138, 139, a plurality of document transport belts 140, a document tray 141, a pressure plate 142, reflection mirrors 143, 144, a fluorescent light 145, a lens 146, and an image sensor 147. A plurality of sheets of document 133 is stacked in the document receiving platform 134. The contact glass 135 is a reading unit on which documents 133 are loaded.), and 
the second feeding step feeds only one sheet of original documents set on the original document place and stand by until a next one sheet of the original documents is set on the original document place (See Takahashi, Sect. [0157] lines 6-18, the plate installation operation is carried out, and the double-sided stencil printing device 300 enters the printing standby state. The printing start key 175 is pressed when the printing operation is carried out in the double-sided stencil printing device 300. After the double-sided stencil printing device 300 enters the printing standby state and the various printing conditions have been set, printing the set number of copies is carried out by pressing the printing start key 175. The trial print key 176 is pressed when the trial print operation is carried out in the double-sided stencil printing device 300. After the various printing conditions have been set, printing a single sheet only is carried out by pressing the trial print key 176.).

	Referring to Claim 8, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 8 is rejected for the same reasons as discussed in the rejection of claim 7.

	Referring to Claim 9, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons as discussed in the rejection of claim 7.

	Referring to Claim 10, Takahashi teaches the image reading method according to claim 7 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), wherein the second feeding step displays a guide prompting to set the next sheet after the one sheet is fed (See Takahashi, Fig. 13, Sect. [0166], When the sheet type setting key 186 is initially pressed one time, the sheet types that can be selected and set are displayed in the display device 190 as thin sheets: groundwood paper, high quality 45 kg paper, and so on, normal paper: copier paper, medium quality paper, high quality 55 kg paper, recycled paper, stencil high quality paper, and so on, and thick paper: drawing paper, postcard, envelope, high quality 135 kg paper, high quality 180 kg paper, and so on. Therefore, when the sheet is selected and specified using the four direction keys 184, the selected and specified sheet is displayed in the display device 190 with black and white reversed, and when the enter key 180 is pressed the setting is confirmed.).

	Referring to Claim 11, arguments analogous to claim 10 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons as discussed in the rejection of claim 10.

	Referring to Claim 12, arguments analogous to claim 10 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons as discussed in the rejection of claim 10.

	Referring to Claim 13, Takahashi teaches the image reading method according to claim 1 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), further comprising:
a receiving step of receiving an input indicating starting to feed the original document (This element is interpreted under 35 U.S.C. 112 (f). In Fig. 4, the controller 40 performs various controls of the scanner 1 including a feeding control of the original document P. A signal from the operation panel 7 is input to the controller 40. Applicant Spec. Sect. [0069] lines 1-5, Applicant’s Drawing Fig. 4, Controller 40) (See Takahashi, Fig. 13, Plate Making Start Key 174, Sect. [0183] lines 4-8, When the plate making start key 174 is pressed, a start signal is generated, and when this start signal is input to the control device 100 the series of operations from plate discharge to sheet discharge is automatically carried out. Here, the start of the sheet feed process is initiated by the print system 300) wherein 
each of the first feeding step and the second feeding step is performed after the determining step and the receiving step (See Takahashi, Fig. 13, Sect. [0157] lines 1-10, The plate making start key 174 is pressed when the plate making operation is carried out in the double-sided stencil printing device 300. When the plate making start key 174 is pressed, the plate making operation is carried out, after the plate discharge operation and document reading operation are carried out. Then, the plate installation operation is carried out, and the double-sided stencil printing device 300 enters the printing standby state. The printing start key 175 is pressed when the printing operation is carried out in the double-sided stencil printing device 300.).

	Referring to Claim 14, arguments analogous to claim 13 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons as discussed in the rejection of claim 13.

	Referring to Claim 15, arguments analogous to claim 13 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons as discussed in the rejection of claim 13.

	Referring to Claim 16, Takahashi teaches the image reading method according to claim 1 (See Takahashi, Fig. 1, Sect. [0048], Image Reading Method and Printing Apparatus 300), further comprising:
a double-feeding detecting step of detecting the double- feeding (This element is interpreted under 35 U.S.C. 112 (f). The double-feeding detecting portion 33 is capable of detecting double-feeding of the original document P to be transported, or a folded or wrinkled original document P, or the like. Applicant Spec. Sect. [0063] Applicant’s Drawing Fig. 4, Double-Feeding Detecting Portion 33) (See Takahashi, Sect. [0194], when the leading edge of the sheet 36 propelled forward by the pair of resist rollers 31 has normally penetrated, in other words, when the leading edge of the sheet 36 has been detected by the sheet detection sensor 32 within a predetermined time measured by the timer (or within a predetermined number of pulses provided by the resist motor 41), this signal is input to the control device 100. Based on the detection signal of the leading edge of the sheet 36 from the sheet detection sensor 32 and rotational position information of the plate cylinder 1 from the plate cylinder position detection sensor 29, the control device 100 outputs a command signal to electrify the solenoid 62 of the latching means 64. As a result the solenoid 62 is turned on, and the cam plate 243A of the printing pressure range variation means 28 is operated.), wherein 
a double-feeding detecting step detects the double- feeding in the first feeding step, and does not detect the double-feeding in the second feeding step (This element is interpreted under 35 U.S.C. 112 (f). The double-feeding detecting portion 33 is capable of detecting double-feeding of the original document P to be transported, or a folded or wrinkled original document P, or the like. Applicant Spec. Sect. [0063] Applicant’s Drawing Fig. 4, Double-Feeding Detecting Portion 33) (See Takahashi, Sect. [0221], based on the detection signal of the leading edge of the sheet 36 from the sheet detection sensor 32 and the rotational position information for the plate cylinder 1 from the plate cylinder position detection sensor 29, the control device 100 turns the solenoid 62 on, as in operation example 1, and the printing pressure range variation means 28 operates the cam plate 243B. By turning the solenoid 62 on, the detailed operation of the latching means 64 is carried out, as in operation example 1. The outer peripheral surface of the cam plate 243B is brought into contact with the outer peripheral surface of the cam follower 241. Then when the rotational position of the cam plate 243B is such that the outer peripheral surface of the cam follower 241 is in opposition with the small diameter peripheral surface of the cam plate 243B but in a non-contacting state, the pair of printing pressure arms 22 swivel in the clockwise direction about the arm shaft 22a and rise due to the impelling force of the printing pressure spring 242.).

	Referring to Claim 17, arguments analogous to claim 16 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons as discussed in the rejection of claim 16.

	Referring to Claim 18, arguments analogous to claim 1 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Takahashi, Fig. 14, Controller 100, ROM 102, CPU 101, RAM 103, Sect. [0168], In Fig. 14, the control device 100 has the function and constitution as means to control mainly the document reading operation, plate making and plate supply operation, the sheet supply operation, and the printing operation in the double-sided stencil printing device 300. The control device 100 includes a microcomputer that includes a CPU 101 (central processing unit), an I/O (input/output) port which is not shown in the drawings, a ROM 102 (read only memory device), a RAM 103 (random access memory device), and a timer or similar that is backed up by a battery or similar, which are not shown in the drawings, connected together with a signal bus which is not shown in the drawings.) and various memories stored therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



									/DARRYL V DOTTIN/										Primary Examiner,
Art Unit 2677



/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677